DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
2.	The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB).
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.

(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system (EFS-Web.)
3.	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure 


Claim Objections
4.	Claim 5, line 2, “the first” should be –first--;
Claim 5, lines 3-4, --the-- should be inserted before “first plug places”;
Claim 5, lines 5-6, --the-- should be inserted before “second plug places”;
Claim 12, line 4, “a” should be deleted;
Claim 12, lines 5-6, “the secondary securing means into the first housing part” are confusing.
Claim 14, line 4, “a plug first connector” should be –the plug first connector--;
Claim 14, line 4, what “its” refers to?
Claim 14, line 4, -the-- should be inserted before “second”;
Claim 16, line 8, “a corresponding” should be --the corresponding--;
Claim 16, line 13, “a the” should be --the--;
Claim 18, line 2, “of the” should be deleted; 
Claim 18, line 3, what “there is” refers to?
Claim 19, line 1, --,-- should be inserted after “system”;
Claim 19, line 2, “.” should be deleted;
Claim 19, line 17, --,-- should be inserted before “the second”;
Claim 21, line 2 and claim 21, line 2, “plug connectors” are confusing. Is that “first” or “second” plug connectors?

Claim 24, line 4, --the-- should be inserted before “second plug places”;


Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1-2, 4-11, 18-19 and 21-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Milette (7,258,493).
Regarding claims 1 and 19, Milette discloses a modular plug connector system comprising:
a module housing (26, figure 3) having a first housing part (a right part) and a second housing part (a left part) the first housing part and the second housing part being connectable to one                   another (figure 2), the first housing part having a plurality of uniform first plug places (301-303, figure 9), each of the first plug places having a respective interface for respectively receiving a respective first adapter (2, figure 8) from of a first adapter group, wherein the first adapter group comprises a plurality of first adapters uniform positioning in the first plug places of the first housing part, each of the first adapters having outer sides (square side, figure 8) 1-383, figure 9) and for receiving respectively differently configured first plug connectors with the outer sides of the first adapters and the first plug places of the first housing part are being configured to form a primary securing means for fastening the first a respective one of the first adapters in a respective one of the first plug places when the first adapter is inserted into a first end position in the respective one of the first plug places (figure 7), the second housing part having a plurality of uniform second plug places for receiving a respective second adapter from of a second adapter group (similar to the first adapter group), the second adapter group comprises including a plurality of second adapters for positioning in the second plug places of the second housing part, each of the second adapters having outer sides with second interfaces which are          uniform among the second adapters in the second adapter group, each of the second            adapters having a respective internal geometry which differs among the second            adapters in the second adapter group geometry for receiving respectively differently configured mating second plug connectors, the outer sides of the second adapters and the second plug places of the second housing part being configured in they to form a primary securing means for fastening the second adapter in the respective second plug place when the second adapter is inserted into a second end position in the second plug places.

	Regarding claim 4, the first plug connectors and the mating second plug connectors are designed as couplings.
Regarding claim 5, figure 9 shows the first housing part has two or more rows of first plug places, the rows of first plug places being arranged parallel to one another and the second housing part has two or more rows of second plug places, the rows of second plug places being arranged           parallel to one another.
 	Regarding claim 6, figure 7 shows at least one of the first plug places and at least corresponding one the of the first adapters form a guide for guiding the first adapters into the first plug places. 
	Regarding claim 7, the first plug places have an axial end stop.
Regarding claim 8, figure 7 shows the primary securing means is formed by at least one latching nose and a spring arm (16).
 	Regarding claim 9, the first adapters and the first plug places are configured in such a way that plugging-in of the first adapters is possible in only a single predetermined orientation.

Regarding claim 11, the first adapters are provided with mechanical codings in such a way that only pairs of first plug connectors and second plug connectors which are functionally assigned to one another can be connected to one another. 
 	Regarding claim 18, each adapter type of the first adapter group and the second adapter group there is provided a corresponding secondary securing means.
Regarding claims 21-22, the first adapters are formed in one piece with differently configured plug connectors.
 	Regarding claim 23, the first plug connectors and the second plug connectors are designed as housing plug connectors of at least one of the following types: HFM, H-MTD, AMEC, PL, BNC, TNC, SMBA, SMA, SMB, SMS, SMC, SMP, BMS, HSD, BMK, Mini-Coax or Makax.
Regarding claim 24, the first housing part has two or more rows of first plug places, the rows of first plug places being arranged offset from one another and wherein the second housing part has two or more rows of second plug places, the rows of second plug places being arranged offset from one another.

 	Regarding claim 26, the second plug places have an axial end stop.
 	Regarding claim 27, the first adapters and the second plug places are configured in such a way that plugging-in of the second adapters is | possible in only a single predetermined orientation.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (5,647,043) in view of Milette (7,258,493).
Regarding claim 1, Anderson et al. disclose a modular plug connector system comprising:
Regarding claim 1, a module housing (400, figure 2) having a first housing part (40) and a second housing part (another 40), the first housing part and the second housing part being connectable to one                   another (figure 4), the first housing part having a plurality of uniform first plug places  a respective one of the first adapters in a respective one of the first plug places when the first adapter is inserted into a first end position in the respective one of the first plug places, the second housing part having a plurality of uniform second plug places for receiving a respective second adapter from of a second adapter group (similar to the first adapter group), the second adapter group comprises a plurality of second adapters for positioning in the second plug places of the second housing part, each of the second adapters having outer sides with second interfaces which are          uniform among the second adapters in the second adapter group, each of the second            adapters having a respective internal geometry which differs among the second            adapters in the second adapter group geometry for receiving respectively differently configured mating second plug connectors, the outer sides of the second adapters and the second plug places of the second housing part being configured in they to form a primary securing means for fastening the second adapter in the respective second plug place when the second adapter is inserted into a second end position in the second plug places.

Milette, figures 8-9 show each of the first adapters (2) having a respective internal geometry (24 and 24’) which differs among the first adapters in the first adapter   group for receiving respectively differently configured first plug connectors with the outer sides of the first adapters.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Anderson to have each of the first adapters having a respective internal geometry which differs among the first adapters in the first adapter   group for receiving respectively differently configured first plug connectors with the outer sides of the first adapters, as taught by Milette for providing selective interconnection between a socket and a plug.
Regarding claim 3, Anderson et al., figures 3-4 show the module housing further includes at least one latching element pair (421 and 423, figure 3) and the first housing parts part can be plugged into the second housing part (figure 4) and the first housing part and the second housing part can be latched with one another via the at least one latching element pair.


Allowable Subject Matter
9.	Claims 12-17 and 28-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH TAM T LE whose telephone number is (571)272-2094. The examiner can normally be reached 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdul Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/THANH TAM T LE/Primary Examiner, Art Unit 2831 
thanh-tam.le@uspto.gov                                                                                                                                                                                                       12/03/21.